         Case 6:18-cv-00207-ADA Document 55 Filed 04/09/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

MULTIMEDIA CONTENT MANAGEMENT §
LLC                           §
                              §                         NO: WA:18-CV-00207-ADA
vs.                           §
                              §
DISH NETWORK CORPORATION



                         ORDER SETTING TELEPHONIC HEARING




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on April 10, 2019 at 02:00 PM . Please call (866) 434-5269 with
access code 9678090 and participant security code 1111 to be included in the hearing.


               SIGNED on 9th day of April, 2019.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
